DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a transfer apparatus configured to provide suction and to blow out fluid in claim 6; and
an apparatus configured for suction and blowing in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites that the at least one controller is programmed is to set a suction strength based on one or more characteristics of the examination objects in the container. However, the original disclosure does not disclose a controller that performs this function.  While the examiner acknowledges that the controller is programmed to set a suction strength based on the turbidity (i.e. a single characteristic), the controller does not set a suction strength based on more than one characteristic such as the turbidity.  Therefore, the original disclosure does not disclose that the inventor possessed the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9-12, 15-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2011 0061143 by Im (“Im”) in view of U.S. Patent 8,119,399 issued to Duhamel et al. (“Duhamel”).
	The examiner notes that an English translation of the Im reference is provided in the file of parent application 14/770,386.

As for claim 6, Im discloses an apparatus for transferring examination objects from a container to a slide, the apparatus comprising:
a transfer apparatus (140, 150)  configured to provide suction and to blow out fluid;
a filter holder device (130) configured to hold a transfer filter; and
at least one controller (not illustrated; page 8 of English translation provided in the parent application; paragraph beginning “the operation means …”) programmed to cause the transfer apparatus to:
perform at least one suction process to draw the solution through the cap filter (gauze film of container 10) and to collect at least some of the examination objects, which were spread apart, along a collection surface of the transfer filter (page 6 of English translation; paragraph beginning “Again, referring to Figure 3 …”), and
after the apparatus moves the transfer filter away from the cap filter (page 7; paragraph beginning “If the object is implanted …”), deliver fluid through the transfer filter held by the filter holder device to cause the examination objects to be transferred from the collection surface to a surface of the slide (page 7; paragraph beginning “Again, if the blower unit …”).
Im does not disclose that the at least one controller is programmed to cause the transfer apparatus to: perform a blowing process to move the examination objects away from a cap filter coupled to the container such that the examination objects spread apart in a solution held by the container.
However, Duhamel discloses a controller (350) that is programmed to cause a transfer apparatus (330, 1010) to:
prior to drawing a solution from a container through a filter (col. 7, lines 26-29), perform a blowing process through a filter coupled to a container such that the examination objects spread apart in a solution held by the container (col. 7, lines 13-21).  Duhamel discloses performing the blowing process to ensure that the filter is free of examination objects before a vacuum is reapplied to adhere examination objects to the filter.  The filter must initially be free of examination objects so that the filter coverage can be accurately determined based on an air flow rate rather than pressure (col. 7, lines 29-37 and col. 2 lines 37-48).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus and controller of Im to perform a blowing process as disclosed by Duhamel in order to determine filter coverage based on air flow rate rather than by pressure and to provide a more cost and time efficient slide processing system (Duhamel: col. 7, lines 29-37 and col. 2, lines 37-48).

As for claim 7, Im as modified by Duhamel discloses that the at least one controller (Im: not illustrated and Duhamel: 350) is further programmed to cause the apparatus to draw the solution through the cap filter to collect a group of the examination objects along a cap filter (Im: page 6 of English translation - paragraph beginning “Again, referring to Figure 3 …” and page 7 - paragraph beginning with “Moreover, the suction means …”) wherein the at least one suction process causes the at least some of the examination objects to be transferred from the cap filter to the collection surface of the transfer filter (Im: page 6 of English translation; paragraph beginning “Again, referring to Figure 3 …”).

As for claim 9, Im as modified by Duhamel discloses that the transfer apparatus (Im: 140, 150) includes a suction unit (Im: 140) and a blower unit (Im: 150), wherein the filter holder device (Im: 130) is configured to move a transfer filter between (a) a suction position (Im: at 140) for the suction unit to draw solution through the filter and (b) a blowing position (Im: at 150) for the blower unit to blow fluid through the filter for transferring the examination objects from the collection surface to the slide.

As for claim 10, Im as modified by Duhamel discloses that the suction unit (Im: 140 and Duhamel: 330, 1010) is configured to eject air that passes through the transfer filter and the filter cap (Duhamel: col. 7, lines 13-21) and is further configured to suck a volume of the solution through the filter cap and the transfer filter to draw a group of the examination objects against the collection surface (Im: page 6 of English translation; paragraph beginning “Again, referring to Figure 3 …”).

As for claim 11, Im as modified by Duhamel discloses that the filter holder device (Im: 130) is operable to robotically move the transfer filter, which is carrying the examination objects on the collection surface, away from the container (Im: page 7; paragraph beginning “If the object is implanted …”), wherein the transfer filter includes
a collection film (Im: picking film; page 7; paragraph beginning “Again, if the blower unit …”) with the collection surface,
a porous insert (Im: 51), and
a perforated support (Im: 52) carrying the porous insert and the collection film.

As for claim 12, Im as modified by Duhamel discloses that the at least one controller is programmed to command the transfer apparatus to perform a solution removal process by sucking solution out of the transfer filter while the examination objects remain on the collection surface (Im: page 6 of English translation; paragraph beginning “Again, referring to Figure 3 …”).

As for claim 15, Im as modified by Duhamel discloses that the at least one controller controls the filter holder device to move the transfer filter carrying the collected examination objects away from the container (Im: page 7; paragraph beginning “If the object is implanted …”).

As for claim 16, Im as modified by Duhamel discloses that the transfer apparatus sealingly engages the transfer filter (Im: see Fig. 4).

As for claim 17, Im as modified by Duhamel discloses that the at least one controller is programmed to command the filter holder device to move the transfer filter between suction unit and the blower unit (Im: page 6 of English translation - paragraph beginning “It is prepared …” and page 8 - paragraph beginning “Moreover, according to content …”).

As for claim 18, Im as modified by Duhamel discloses that the at least one controller is programmed to command the apparatus to automatically separate the container and the transfer filter after at least of a portion of the examination objects in the container have been collected on the collection surface (Im: page 7; paragraph beginning “If the object is implanted …”).

As for claim 19, Im discloses an apparatus for transferring examination objects from a container to a slide, the apparatus comprising:
a transfer apparatus (140, 150) configured for suction and blowing;
a filter holder device (130) configured automatically separate a filter and a container; and
at least one controller (not illustrated; page 8 of English translation provided in the parent application; paragraph beginning “the operation means … “) programmed to cause the transfer apparatus (140, 150) to:
start a suction process while the examination objects are dispersed in the liquid, wherein the suction process causes at least a portion of the examination objects, which were dispersed, to collect along a collection surface of the filter (page 6 of English translation; paragraph beginning “Again, referring to Figure 3 …”),; and
after the filter and the container are separated (page 7; paragraph beginning “If the object is implanted …”), blow the examination objects from the collection surface of the filter to a surface of the slide (page 7; paragraph beginning “Again, if the blower unit …”).
Im does not disclose that the at least one controller is programmed to cause the transfer apparatus to output gas that passes through the filter to disperse examination objects in a liquid held by the container.
However, Duhamel discloses a controller (350) that is programmed to cause a transfer apparatus (330, 1010) to:
prior to drawing a solution from a container through a filter (col. 7, lines 26-29), cause a transfer apparatus to output gas that passes through a filter to disperse examination objects in a liquid held by a container (col. 7, lines 13-21).  Duhamel discloses performing the output of gas to ensure that the filter is free of examination objects before a vacuum is reapplied to adhere examination objects to the filter.  The filter must initially be free of examination objects so that the filter coverage can be accurately determined based on an air flow rate rather than pressure (col. 7, lines 29-37 and col. 2 lines 37-48).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus and controller of Im to perform an output of gas process as disclosed by Duhamel in order to determine filter coverage based on air flow rate rather than by pressure and to provide a more cost and time efficient slide processing system (Duhamel: col. 7, lines 29-37 and col. 2, lines 37-48).

As for claim 20, Im as modified by Duhamel discloses that the transfer apparatus (Im: 140, 150) includes a suction unit (Im: 140) configured to draw the liquid through the filter and a cap filter, which is coupled to the container, and a blower unit (Im: 150) configured to blow the examination objects from the collection surface to the slide.

As for claim 21, Im as modified by Duhamel discloses that the suction unit (Im: 140 and Duhamel: 330, 1010) is configured to eject air that passes through the filter and is further configured to suck the liquid through the filter, thereby drawing the portion of the examination objects against the collection surface.

As for claim 22, Im as modified by Duhamel discloses that the filter holder device (Im: 130) is operable to robotically move apart the filter and the container.

As for claim 23, Im as modified by Duhamel discloses that the transfer apparatus (Im: 140, 150 and Duhamel: 330, 1010) is configured to expel air through the filter so that the examination objects, which have settled on a cap filter fluidically coupled to the container, are uniformly spread in the liquid.

As for claim 25, Im as modified by Duhamel discloses a container holder (Im: 110) configured to hold the container such that an opening of the container faces downward and a cap filter of the container is positioned above the filter (Im: see Fig. 2), wherein the at least one controller is programmed to command the transfer apparatus to output the gas and suck the liquid through the filter and cap filter (Im: page 6).

As for claim 26, Im as modified by Duhamel discloses a container holder (Im: 110) configured to hold the container to position the cap filter at an opening of the container above the transfer filter (Im: see Fig. 2) such that the transfer apparatus blows gas through the transfer filter and the cap filter to move the examination objects away from the cap filter (Duhamel: col. 7, lines 13-21) and sucks the fluid through the transfer filter and the cap filter to collect the at least some of the examination objects along the collection surface (Im: page 6).


Allowable Subject Matter
Claim 27 is allowed.
Claims 8, 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art of record and the examiner’s knowledge does not disclose or suggest at least one controller that is further programmed to cause an apparatus to, after moving a transfer filter away from a cap filter, remove excess moisture from the transfer filter, and blow examination objects from a collection surface to a surface of a slide.
Regarding claim 13, the prior art of record and the examiner’s knowledge does not disclose or suggest at least one controller that is programmed to: receive a ratio turbidity measurement indicative of an amount of examination objects in solution, and control a transfer apparatus to set a suction and a blowing level for performing a suction and blowing process based on the received ratio turbidity measurement.
Regarding claim 24, the prior art of record and the examiner’s knowledge does not disclose or suggest at least one controller that is further programmed to cause an apparatus to, after separating the filter and container and before blowing examination objects from a collection surface, remove excess moisture from the filter.
Regarding claim 27, the prior art of record and the examiner’s knowledge does not disclose or suggest at least one controller programmed to cause at least one suction/blowing unit to, after the filter and the container are separated, remove excess moisture from the filter, and blow examination objects from a collection surface of the filter to a slide, in combination with the other limitations of the claim.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
On page 9 of the Remarks, Applicant argues that paragraph [0089] of the PGPub discloses the claimed subject matter of claim 14.  The examiner respectfully disagrees.  The original disclosure only discloses that the suction strength is based on a single characteristic (i.e. turbidity), not more than one characteristic as claimed in claim 14.
On pages 11-13 of the Remarks, Applicant argues that Duhamel’s application of positive pressure relies on initially applying negative pressure to preload the filter and that Im does not disclose non-preloaded filters.  The examiner respectfully disagrees.  The examiner notes that since Duhamel discloses preloading the filter so that the blowing process can be performed using fluid that is free of examination objects, the combination if Im and Duhamel discloses performing the blowing process on preloaded filters.
On page 11-13 of the Remarks, Applicant argues that Im would not be modified by Duhamel because Im discloses that the filter coverage can be determined by the pressure.    The examiner respectfully disagrees.  Duhamel discloses that using the air flow to determine slide coverage helps to provide a more cost and time efficient slide processing system (Duhamel: col. 7, lines 29-37 and col. 2, lines 37-48) and one having ordinary skill in the art would recognize, based on Applicant’s disclosure and Duhamel, that air flow measurements are a simple substitution for pressure measurements to determine slide coverage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853